Title: To James Madison from Robert Simpson, 1 December 1823
From: Simpson, Robert
To: Madison, James


        
          Sir
          St. Ferdinand St. Louis County, Missouri Decr. 1. 1823
        
        At the annual meeting of the St. Louis county Agricultural society, held in the city of St. Louis on the fourth monday of November last, you were unanimously elected an honorary member of said society.
        The great objects of the society are the disseminating useful information in domestic economy, and the encouragement and improvement of agriculture.
        Your devotion to, and great practical experience in agriculture has prompted the hope that you may find it convenient to give a portion of your leasure hours to the aid of Missouri agriculture.
        I am instructed to say that any communications you may think proper to make will be very gratefully received. I have the honor to be very respectfully yr. Obt. H St.
        
          Robert Simpson
          Secretary
        
      